Citation Nr: 9920523	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder, PTSD.

2. Entitlement to a disability rating in excess of 30 percent 
for residuals of a right shoulder injury, status post 
glenoid labral tear and distal clavicle resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from August 1981 to 
September 1984.  The veteran was honorably discharged. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
PTSD and granted service connection for a right shoulder 
injury, status post glenoid labral tear of the right 
shoulder, status post distal clavicle resection and assigned 
a 10 percent disability rating effective from October 1993.  
For consistency and economy, the Board employs the term 
"shoulder disability" to represent the service-connected 
right shoulder injury, status post glenoid labral tear of the 
right shoulder, status post distal clavicle resection.

Where review of all documents and any oral testimony 
reasonably reveals that the claimant is seeking a particular 
benefit, the Board is required to adjudicate the issue of the 
claimant's entitlement to such a benefit, or if appropriate, 
to return the issue to the RO for development and 
adjudication of the issue.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  The issues of entitlement to a total disability 
rating due to unemployability and service connection for a 
seizure disorder have not been developed for appellate review 
and are not inextricably intertwined with the issues on 
appeal.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  The 
Board refers the issues of entitlement to a total disability 
rating due to individual unemployability and service 
connection for a seizure disorder to the RO for appropriate 
action.  

At the April 1999 travel Board hearing, the veteran waived 
review by the agency of original jurisdiction of new evidence 
submitted in support of his claim in favor of direct 
consideration by the Board.  The veteran's statement of 
waiver is associated with the claims file. 

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, 
to the extent possible.  

2. The veteran was not engaged in combat with the enemy.

3. The veteran's posttraumatic stress disorder has been 
attributed to military service. 

4. The right shoulder disability is characterized by 
subjective complaints of sharp constant pain and limited 
use.  Objective findings reflect flexion of 85/180 degrees 
with pain; abduction of 75/180 degrees with pain occurring 
at 65/180 degrees; external rotation of 40/90 degrees with 
pain occurring at 30/90 degrees; and internal rotation at 
38/90 degrees with pain occurring at 32/90 degrees.


CONCLUSIONS OF LAW

1. Resolving all doubt in favor of the veteran, posttraumatic 
stress disorder was incurred in military service.  38 
U.S.C.A. §§ 1131, 1154(a), 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303(a); 3.304(f) (1998).

2. Resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for a disability rating of 40 
percent for residuals of a right shoulder injury, status 
post glenoid labral tear and distal clavicle resection, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues currently under appellate consideration are the 
veteran's claim for service connection for PTSD, and his 
claim for an evaluation in excess of 20 percent for a right 
shoulder disability.  The Board finds that both claims are 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  That is, 
the veteran has presented claims which are not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to those claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

I. Service connection for PTSD

As a preliminary matter, the Board observes that there does 
not appear to be other obtainable evidence not already of 
record which would be pertinent to the claim for PTSD.  
Specifically, the National Personnel Records Center (NPRC) in 
October 1989 forwarded available service medical records to 
the RO, which reflect that the veteran sustained a shoulder 
injury on the grenade range.  The RO requested clinical 
records of the veteran's hospitalization in July, August, or 
September 1984, at Fort Stewart, Georgia.  The NPRC, in May 
1984, responded that no clinical records were found at Fort 
Stewart for 1983 or 1984.  Based on the foregoing search 
efforts, the Board finds that the RO has expended sufficient 
effort to obtain any additional relevant service medical 
records.  See Jolley v. Derwinksi, 1 Vet. App. 37, 39-40 
(1990).  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed to address the issue 
at hand.

Under the laws administered by the VA, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 
C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish that the occurrence of the claimed in-service 
stressor.  64 Fed. Reg. 32807, 32808 (1999) (to be codified 
at 38 C.F.R. § 3.304(f) (effective Mar. 7, 1997)); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

In adjudicating a well-grounded claim for service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Hayes, supra.

A review of the record reflects that the veteran performed 
verified active duty from August 25, 1981 to September 24, 
1984.  As such, the record establishes that the veteran had 
only peacetime service.  Under such circumstances, 
accordingly, there is no basis on which the Board may be 
concluded that the veteran engaged in combat with the enemy.

Since the service records fail to establish that the veteran 
engaged in combat with the enemy, the veteran's lay testimony 
alone will not be sufficient to establish the occurrence of 
the alleged stressor.  In such cases, corroborating evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor 
during service is required.  See West (Carlton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  It is well to observe that the Court has held that 
the requirement in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the "[veteran's] testimony, 
by itself, cannot establish the occurrence of a noncombat 
stressor."  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Instead, the record must contain service records or other 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Zarycki v. Brown, supra; Doran v. Brown, 
6 Vet. App. at 283, 290-91 (1994).  In other words, "those 
service records which are available must support, i.e., must 
not contradict, the veteran's lay testimony concerning his 
non-combat-related stressors."  Doran v. Brown, 6 Vet. 
App. at 289.

Service medical records are silent as to evaluation or 
treatment for a psychiatric disorder.  The service records 
indicate that the veteran sustained a right shoulder injury 
on the grenade range.  An April 1984 x-ray report reflects 
pain in the right shoulder due to [a traumatic incident].  
The records reflect evaluation for the right shoulder 
thereafter.  In particular, a July 1984 physical therapy note 
reflects that the right shoulder was re-injured on the 
grenade range.  The Board notes that the claims folder does 
not bear an enlistment or serial physical examination; and 
that the veteran did not undergo a medical examination for 
purposes of separation from active duty service.

The first post-service medical records are VA medical records 
dated for the period of August 1989 to January 1990 and 
December 1992 to October 1993.  In pertinent part, the 
medical records in 1989 reflect that the veteran sustained an 
injury to his right shoulder at Fort Stewart, Georgia in 1984 
when a grenade launcher misfired.  A discharge summary dated 
in December 1992 reflects that the veteran reported panic 
attacks since his military service following an experience 
with a malfunctioning weapon which was traumatic; that a 
recent [panic] attack was precipitated by a 20-gauge shotgun 
shell going off with a feeling that he was going to die; that 
the veteran had nightmares and deceptive reflexes to loud 
noises; that he was extremely combative on admission; and 
that his affective state was remarkable for suppressed anger 
and irritability.  The Axis I diagnosis was impulse control 
disorder.  A January 1993 entry reflects insomnia and 
continuing aggressive tendencies.  A February 1993 entry 
reflects organic mental disorder, amphetamine abuse, and a 
global assessment of functioning (GAF) score of 50 currently 
and 50 in the past year.  In March 1993, the veteran was 
described as more paranoid.  An April 1993 entry reflects 
Benzodiazepam withdrawal and panic attacks without 
agoraphobia.  Entries dated in May 1993 reflect depression 
treated with Elavil, that the veteran was an unemployed 
construction worker on disability secondary to PTSD, and that 
he related suicidal gestures.  Entries in June 1993 reflect a 
past history of psychosis and depression and rage over the 
breakup of a long-term relationship.  The assessment included 
schizoaffective disorder.  An August 1993 entry reflects 
explosion type disorder with severe impulse control and a 
history of drug addiction.  

A letter from a staff psychologist at the VA dated in June 
1997 reflects that the physician has treated the veteran 
since October 1994.  The staff psychologist reported that the 
veteran has been treated for intermittent explosive disorder, 
chronic posttraumatic stress disorder, psychotic disorder, 
not otherwise specified, and somatoform pain disorder with 
both psychological factors and a chronic general medical 
condition.  The physician added that the veteran had been 
disabled from obtaining or keeping any gainful employment due 
to the diagnosed conditions for most of the time he has known 
him.  The psychologist also added that the veteran has tried 
to obtain work and has been unable due to his psychiatric 
conditions, such as explosive temper.  A subsequent letter 
dated in May 1998 reflects that the veteran suffers from 
flashbacks, nightmares, persistent insomnia, marked 
irritability with rages and violent outbursts, generalized 
hyperarousal, and difficulty engaging in interpersonal 
relationships.  These symptoms comprise the diagnostic entity 
posttraumatic stress disorder.  This disorder adds very 
significantly to the veteran's difficulty in finding and 
keeping work, and has required intensive outpatient, with 
intermittent inpatient psychiatric treatment over many years 
at the VA.  

A fee basis examination conducted in June 1998 by the Canyon 
Medical Group and a Board certified psychiatrist reflects 
that the examiner did not have access to the veteran's 
medical records, that the veteran was the source of 
information, and that he was an adequate historian.  The 
veteran reported that when his shoulder hurt he had 
flashbacks to when his shoulder was injured.  The examiner 
noted that the veteran apparently experienced an injury by a 
grenade launcher, which involved actual serious injury with 
the threat of death, and that he reacted with fear and 
helplessness.  The examiner noted that the veteran did meet 
the criteria for posttraumatic stress disorder in that he 
experienced a traumatic event where he felt his physical 
integrity threatened and involved a response with intense 
fear and helplessness.  He has recurrent intrusive 
recollections, including dreams and actual feeling of 
traumatic event.  He has persistent avoidance of stimuli, as 
well as generalized numbing of responsiveness.  He has a 
marked decrease of interest to participate in significant 
activities and feeling very detached.  He has a restricted 
range of affect, no sense of the future, and persistent 
problems with concentration, exaggerated startle, and 
irritability.  The VA physician added that it appeared this 
was a chronic state.  The Axis I diagnosis was chronic 
posttraumatic stress disorder.  

Testimony from the April 1999 travel Board hearing reflects 
that the veteran sustained a shoulder injury due to a 
misfired grenade launcher; that he was not sure whether the 
round had gone off inside the breech or chamber; that he was 
fearful that a live round was lying around and it would blow 
up; and that this incident was the stressor in his PTSD 
claim.  The veteran testified that he gets upset when he is 
unable to perform and do minimal tasks that others are able 
to do.  He is medicated with Tegretol, Haldol, and Thorazine.  
He was not currently working because of his inability to 
adjust well.  The veteran's mother testified that her son was 
very jumpy; that any loud noise startled him; that she has to 
talk to him a lot of times to calm him down; that his 
reactions scare "everybody"; that his medications help 
some; and that she tries to calm him down when he has 
nightmares.  

When, after consideration of all the evidence, a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 3.102 (1998).

As evidenced by the record, the veteran has presented medical 
evidence establishing that he has been diagnosed with PTSD, a 
reported in-service stressor, and a medical nexus to service.  
In essence, the veteran argues that he has offered 
corroborating evidence that his alleged in-service stressor 
occurred, i.e., his traumatic experience associated with the 
misfiring of a grenade launcher and resulting right shoulder 
injury during service.  

In this context, the service medical records disclose that 
the veteran did sustain a right shoulder injury on the 
grenade range, and he was subsequently evaluated and treated 
for recurrent right shoulder pain during service.  While the 
VA examinations by orthopedists and psychiatrists refer by 
history that a right shoulder injury was incurred in-service 
due to a misfired weapon, and that the veteran has fear 
related to an unexploded live round, this historical 
information is corroborated by the service records, and the 
veteran's lay statements concerning his traumatic experiences 
related to that injury are not contradicted by the service 
records.  See Doran and Moreau, both supra.  Indeed, the 
medical evidence that is contemporaneous with service shows a 
traumatic injury to the shoulder in April 1984, and appears 
to be an independent description of the event that the 
veteran asserts, which the doctors have agreed is the 
precipitating factor of his PTSD.  Based on the foregoing, 
the Board determines that the veteran has presented credible 
supporting evidence, as evidenced by his service records, 
that the in-service stressor occurred.  38 U.S.C.A. § 1154(a) 
(West 1991).

Moreover, the veteran and his mother have provided testimony 
that the veteran suffers from symptoms diagnosed as PTSD.  In 
this context, VA treatment records reveal that the veteran 
has been treated for variously diagnosed psychiatric 
disorders, which include chronic PTSD.  Both, the VA 
examiners and the fee basis examiner have concluded that the 
veteran meets the criteria for a diagnosis of PTSD, and have 
indicated an etiological relationship between the veteran's 
PTSD and the misfired weapon in-service.  See Cohen v. Brown, 
10 Vet. App. at 140 ("Mental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis"); 64 Fed. Reg. 32808 
(explaining that section 3.304(f) was amended to require that 
the medical evidence diagnosing PTSD conform to the DSM-IV 
requirements).  When these medical opinions are considered, 
in conjunction with the other medical evidence of record and 
the statements made by the veteran and his mother concerning 
his continuing psychiatric symptoms since service, the Board 
determines that a reasonable doubt exists as to whether the 
veteran's currently diagnosed PTSD had its onset during 
service.  Accordingly, with the resolution of all reasonable 
doubt in favor of the veteran, the Board concludes that the 
evidence supports a grant of service connection for PTSD.  38 
C.F.R. § 3.102.  

II. Disability rating in excess of 30 percent for the right 
shoulder

The veteran was originally granted service connection for a 
right shoulder injury, status post glenoid labral tear of the 
right shoulder, status post distal clavicle resection, 
hereinafter a "shoulder disability" in a February 1994 
rating action, and assigned a 10 percent rating under 
Diagnostic Code 5203 of the VA's Rating Schedule.  38 C.F.R. 
§ 4.71a.  The veteran appealed the initial disability rating 
following the initial award of service connection.  In a 
November 1998 rating action, the RO increased the veteran's 
rating to 30 percent under Diagnostic Codes 5203-5201.  As a 
consequence of the procedural posture of this current appeal 
which stems from the February 1994 rating decision and is 
part of the original claim filed in October 1993, it may not 
be construed as a claim for an increase and a review of all 
evidence relevant to the initial award of service connection 
must be reviewed.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to his service-connected 
right shoulder disability and have found nothing in the 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 C.F.R. Part 4 (1998).  It is the 
intent of the VA's Schedule for Rating Disabilities, codified 
in 38 C.F.R. Part 4, to recognize disabilities of the 
musculoskeletal system that result in anatomical damage, 
functional loss and evidence of disuse, and/or abnormal 
excursion of movement, for example, less movement than 
normal, more movement than normal, weakened movement or pain 
on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71 (1998).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. §§ 4.1, 4.10 
(1998).

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).  When after careful consideration of all 
the evidence of record, a reasonable doubt arises regarding 
the degree of disability, such doubt shall be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (1998).

As in this case, under Diagnostic Code 5203, impairment of 
the clavicle or scapula can be rated based on impairment of 
the function of the contiguous joint.  Handedness for the 
purpose of a dominant rating will be determined based on the 
evidence of records or by testing on VA examination.  38 
C.F.R. § 4.69 (1998).  Limitation of motion of the dominant 
arm to 25 degrees from the side warrants a 40 percent 
disability rating under Diagnostic Code 5201.  A 30 percent 
evaluation is warranted for limitation of motion midway 
between the side and shoulder level.  Id.  

In pertinent part, the service medical records reflect 
frequent evaluations for the right shoulder beginning in 
April 1984.  A July 1984 entry reflects rule out recurrent 
dislocation/subluxation of the right shoulder.  The veteran 
was medicated for pain.  The records reflect evaluation for 
the right shoulder thereafter.  The Board notes that the 
claims folder does not bear an enlistment or serial physical 
examination.  An undated statement reflects that the veteran 
opted out of a medical examination for separation.  

Private treatment records of Dr. Grignon dated in January 
1985 reflect that the veteran had surgery to his right 
shoulder in-service and that the shoulder was bothering him 
again.  On examination, the right shoulder was edematous and 
painful with limited range of motion.  

VA treatment records dated between August 1989 to October 
1989 reflect status post shoulder separation without surgery 
5 years ago and presents with declining function and use of 
the right shoulder with persistent pain.  On the August 1989 
examination, flexion was to 45 degrees, extension was to 30 
degrees, abduction was to 20 degrees, internal rotation was 
full, and external rotation was to 10 degrees.  Tolectin was 
prescribed.  In September 1989, the veteran manifested 
painful range of motion.  A MRI in September 1989 showed a 
superior labral tear versus separation.  The veteran 
underwent right shoulder arthroscopic surgery and debridement 
of labral tear in October 1989.  On discharge, forward 
flexion was to 160 degrees, abduction was to 130 degrees, and 
external rotation was at about 50 degrees.  The record 
reflects that he had dropped a bit of strength due to 
discomfort.

A November 1989 compensation and pension examination reflects 
that the veteran underwent a Gurd-Mumford procedure (excision 
of the outer end of the clavicle).  He recently underwent an 
arthroscopic debridement of the right shoulder including 
subacromial decompression and was attending physical therapy.  
Upon examination, external rotation of the right shoulder was 
45 degrees as compared with 60 degrees in the left shoulder.  
The veteran complained of pain in the acromioclavicular joint 
region on maneuvers.  There was lack of the final 10 degrees 
of the glenohumeral abduction on the right side; there was 90 
degrees on the left.  The diagnostic impressions included 
symptomatic Gurd-Mumford arthroplasty of the right 
acromioclavicular joint with residual minor loss of range of 
motion of the right shoulder.  

A January 1990 VA medical record entry reflects persistent 
shoulder pain with pain from the shoulder to the elbow.  
There was full range of motion of the neck with minimal pain.  
The shoulder abducted to 170 degrees, flexed to 180 degrees, 
externally rotated to 70 degrees, and internally rotated to 
10 degrees.  The assessment was impingement "?" secondary 
to laxity.  

A May 1993 VA treatment record reflects muscle and joint pain 
status post right shoulder trauma and right shoulder surgery 
status post gunshot wound.  Records dated in February, March, 
June, August, and September 1993 reflect a new trauma to the 
right shoulder following surgery with decreased range of 
motion and prescription refills for right shoulder pain.  The 
August 1993 entry reflects that the veteran doubled up on his 
pain medication because his shoulder pain was too bad.  

A June 1997 letter from a staff psychiatrist at the VA 
reflects that the veteran has a somatoform pain disorder with 
both psychological factors and a chronic general medical 
condition.  He added that this condition combined with others 
has affected the veteran's ability to obtain or keep any 
gainful employment.  A May 1998 letter reflects that the 
veteran was left with minimal functional capacity and pain 
since surgical intervention.  It was the psychiatrist's 
opinion that the limitation of motion, weakness, and pain in 
the dominant right arm caused the veteran loss of income 
earning potential far beyond the 10 percent disability 
rating.  The veteran has supported himself through physical 
work which he cannot do because of right arm damage.  The 
physician added that the veteran writes only very slowly with 
great difficulty and his limitation of motion also limited 
his ability to engage in other kinds of office work.  

A June 1998 Fee Basis examination by Canyon Medical Group 
reflects subjective complaints of constant pain accompanied 
by stiffness as well as occasional swelling in the region of 
the right shoulder.  The veteran felt that the right shoulder 
frequently came out of the socket and back in.  He also 
reported a locking sensation in the right shoulder.  The 
veteran medicated with Hydramorphine (sic) every 6 hours, 
which did not completely control the pain.  The examiner 
noted that the veteran was right hand dominant; that he was 
learning to use his left hand; that he was unable to write 
with his right hand; and that he received a lot of help from 
his mother.  On examination of the right shoulder, there was 
flexion of 85/180 degrees with pain; abduction of 75/180 
degrees with pain occurring at 65/180 degrees; external 
rotation of 40/90 degrees with pain occurring at 30/90 
degrees; and internal rotation at 38/90 degrees with pain 
occurring at 32/90 degrees.  The examiner opined that the 
range of motion of the right shoulder was limited by pain and 
weakness and that the major problem was coming from the pain.  
He also opined that the veteran was unable to do gardening, 
mow the lawn, drive a car, vacuum, or dress himself because 
it involved the use of his right hand and the veteran was 
significantly limited in the use of the right hand.  The x-
rays reflected a mild increased distance between the acromion 
of the scapula and the clavicle consistent with an old 
acromioclavicular separation of the second degree, an old 
deformity of the clavicle, and a Hill-Sacks deformity of the 
right humeral head consistent with a prior dislocation.  

Testimony from the April 1999 travel Board hearing reflects 
that the veteran has a lot of pain and swelling in the right 
arm, that he has arthritic symptoms when it is cold or damp 
outside, and that the muscles in his right arm appear 
different from the left arm.  He experiences discomfort from 
his collarbone down his [right] arm.  He experiences a 
constant, sharp shooting pain up and down his right arm.  The 
pain in the collarbone is a poking pain.  He is unable to 
raise his right arm above his head.  He is unable to tie his 
shoes, comb his hair, or brush his teeth very well.  He is 
unable to lift or move the right shoulder.  It just hangs 
down.  He is attempting to become left-hand dominant.  He has 
been referred to a pain clinic to reduce his intake of pain 
medication which would enable him to drive, operate 
machinery, and seek gainful employment.  Currently, he cannot 
write left-handed and knows he cannot look for physical work.  
Essentially, he is unable to use his right arm, especially on 
cold cloudy days.  There has been some talk of replacing the 
right shoulder joint.  

In reviewing this evidence, the Board observes that the 
clinical findings contained in the service medical records 
reflect evaluations of the right shoulder on multiple 
occasions in 1984 with a diagnosis of rule out recurrent 
dislocation/subluxation of the right shoulder with evidence 
of pain.  After separation from service in 1984, private 
treatment records dated in 1985 reflect that the veteran had 
surgery on the right shoulder in-service and that the 
shoulder was bothering him again.  That examination reflected 
swelling, pain, and limited range of motion.  Thereafter, VA 
treatment records dated in 1989 through August 1993 reflect 
that the veteran underwent reflect declining function and use 
of the right shoulder with persistent muscle and joint pain, 
arthroscopic surgery for debridement of a labral tear with 
subacromial decompression in October 1989, limited motion.  
Based on the findings from an orthopedic examination in 
January 1990 which reflected the right shoulder range of 
motion as manifesting abduction to 170 degrees, flexion to 
180 degrees, external rotation to 70 degrees and internal 
rotation to 10 degrees with a diagnosis of impingement "?" 
secondary to laxity.  The RO granted service connection in 
February 1994 and assigned a 10 percent rating under DC 5203 
for impairment of the clavicle or scapula.  The Board notes 
that the evidence pertinent to the right shoulder disability 
did not show malunion of with moderate deformity or 
dislocation or nonunion with loose movement of the clavicle 
or scapula or limitation of motion of the arm at shoulder 
level to warrant a 20 percent disability rating based on 
these facts under DCs 5201 or 5203. 

As noted the veteran perfected a timely appeal to this 
decision.  During the pendency of the appeal, the RO assigned 
a 30 percent disability rating under DCs 5203-5201 based on 
the results of the 1998 Fee Basis Examination.  

In this regard, the record reflects that the clinical 
findings contained in the 1998 examination combined with the 
testimony from the April 1999 travel Board hearing, 
collectively show that the veteran has significant limitation 
of motion of the arm due to pain and weakness and is more 
appropriately rated under DC 5201 for limitation of motion 
warranting a 40 percent disability rating.  The Board 
observes that the Fee Basis examiner noted that the major 
problem was coming from the pain.  On examination of the 
right shoulder, there was flexion of 85/180 degrees with 
pain; abduction of 75/180 degrees with pain occurring at 
65/180 degrees; external rotation of 40/90 degrees with pain 
occurring at 30/90 degrees; and internal rotation at 38/90 
degrees with pain occurring at 32/90 degrees.  He also opined 
that the veteran was unable to mow the lawn, drive a car, 
vacuum, or dress himself because it involved the use of his 
right hand and the veteran was significantly limited in the 
use of the right hand.  The x-rays reflected a mild increased 
distance between the acromion of the scapula and the clavicle 
consistent with an old acromioclavicular separation of the 
second degree, an old deformity of the clavicle, and a Hill-
Sacks deformity of the right humeral head consistent with 
prior dislocation. 

In light of these clinical findings, particularly those which 
indicate significant functional impairment due to pain, the 
Board finds that there is a question of whether the 30 or 40 
percent evaluation most accurately reflects the degree of 
disablement to the dominant arm.  See generally Deluca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Therefore, after resolving all reasonable doubt in favor of 
the veteran, the Board finds that the evidence more nearly 
approximates a disability picture that demonstrates 
limitation of motion of the arm to 25 degrees from the side.  
38 C.F.R. § 4.3; Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997) (the impact of pain must be considered in rating 
determination); Deluca v. Brown, 8 Vet. App. 202 (1995) (the 
disability rating accounts for functional loss due to pain 
and limitation on motion).  Accordingly, a 40 percent 
evaluation for the veteran's service-connected right shoulder 
disability is warranted.  However, given these same clinical 
findings, the Board finds that the evidence does not show 
unfavorable ankylosis of the scapulohumeral articulation 
(abduction limited to 25 degrees from the side) or a fibrous 
union of the humerus to warrant a disability rating in excess 
of 40 percent.  DCs 5200 and 5202.  Accordingly, the right 
shoulder disability is appropriately rated at 40 percent 
disabling under diagnostic code 5201.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998), in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (1998).  
In reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  As to the disability picture presented in 
this case, the Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization or marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  The Board acknowledges the veteran's contentions 
that he has difficulty brushing his teeth, combing his hair, 
and writing with his right hand which has necessitated him 
retraining his left hand.  The Board also takes note of the 
VA physician's opinion that the limitation of motion, 
weakness, and pain in the dominant arm have caused him loss 
of income earning potential far beyond that compensated by 
the 10 percent disability rating.  It is important to note 
that not only are these factors not so exceptional as to 
preclude the use of the regular rating criteria, but that the 
veteran's shoulder disability is currently evaluated as 40 
percent disabling.  Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  In sum, the 
Schedule for Rating Disabilities is shown to provide a fair 
and adequate basis for rendering a decision in this case.  In 
the absence of an exceptional or unusual disability picture 
marked by frequent hospitalizations for the disability, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board recognizes that the veteran's claim was decided on 
a different legal basis than that of the RO.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  In light of the Board's decision granting a 
disability evaluation in excess of 30 percent, it is the 
opinion of the Board that the veteran is not prejudiced by 
its decision.  Id. 


ORDER

Service connection for posttraumatic stress disorder is 
granted.

A 40 percent disability rating for residuals of a right 
shoulder injury, status post glenoid labral tear and distal 
clavicle resection a right shoulder disability, is granted, 
subject to the controlling regulations governing the payment 
of monetary awards.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

